Citation Nr: 1426251	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as nerves), to include major depressive disorder, anxiety, and posttraumatic stress disorder (PTSD), and personality disorders. 

2.  Entitlement to service connection for an ulcer. 

3.  Entailment to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This case was previously before the Board in February 2012, at which time the Board remanded the issues noted on the title page for additional development.  The case now returns for further appellate review.

As was noted in the February 2012 Board remand, the Veteran originally filed a claim of entitlement to service connection for "mental conditions" and "nerves." However, the medical evidence of record indicates that the Veteran has been diagnosed with major depressive disorder (MDD), anxiety, personality disorder, and PTSD, among other psychiatric disabilities.  Although not specifically claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include these various mental illness diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from June 2008 through December 2012, a November 2012 supplemental statement of the case (SSOC) specific to the issues on appeal, a March 2014 Appellate Brief, and a March 2014 Bureau of Prisons Match showing that the Veteran was incarcerated from July 2013 through November 2013.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Initially, in February 2012 the Board remanded this case to obtain records regarding an award of Social Security disability benefits from the Social Security Administration (SSA).  Pursuant to this request, records from SSA were obtained which include a June 2006 decision from SSA showing that the Veteran has been in receipt of SSA disability benefits since February 2005 due to several disorders, including psychiatric disorders.  

While it appears that some of the medical records relied upon in support of this decision have been associated with the Veteran's VA claims file, the claims filers also includes two Compact Discs (CDs) labeled as the Veteran's SSA Disability Records.  As there may be records located within this CD that are not associated with the claims file, the Board attempted to access this information through its computer system.  However, the computer system at the Board cannot retrieve this information because the discs are either defective or unreadable.  When VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  As such, the Veteran's claim should be remanded so that a hard copy of any records located within the CDs labeled "SSA" can be printed out and associated with the Veteran's claims file.

Furthermore, the claims file also includes two additional CDs labeled "River Park Hospital" and "United Regional Medical Center."  A review of the claims file includes private medical records dated from July 1998 through November 2008 from "River Park Hospital."  Similarly, as there may be records located within this CD that are not associated with the claims file, the Board attempted to access this information through its computer system.  However, again, the computer system at the Board cannot retrieve the information from the "River Park Hospital" or "United Regional Medical Center" CDs because the discs are either defective or unreadable.  As such, the Veteran's claim should be remanded so that a hard copy of any records located within the CDs labeled "River Park Hospital" and "United Regional Medical Center" can be printed out and associated with the Veteran's claims file.

Also, with regard to the psychiatric disorder issue, in February 2012 the Board remanded this case, in part, to afford the Veteran a VA examination.   A review of the claims file shows a February 2012 notation that the Veteran refused a VA examination at the Nashville location and another February 2012 notation indicating that the Veteran's psychiatric examination was cancelled due to incorrect tests being ordered.  The November 2012 SSOC shows that the Veteran was scheduled for VA examinations on two occasions but that the Veteran failed to report for these scheduled examinations.  Initially, the claims file does not contain any notices with regard to the scheduled VA examinations alluded to in the November 2012 SSOC.  Furthermore, it appears that the Veteran was in contact with VA regarding a February 2012 scheduled examination but requested a different location.  Moreover, in the February 2014 Informal Hearing Presentation, the Veteran's representative wrote that they could only assume that the Veteran's absence from any scheduled examinations was due to his noted mental health defect since he had not submitted any evidence of argument on his behalf since the February 2012 Board remand.  Additionally, a March 2014 Bureau of Prisons Match shows that the Veteran was incarcerated from July 2013 through November 2013.  While this period of time was not the time that the Veteran failed to report to the VA examinations scheduled between the February 2012 through the November 2012 SSOC, it certainly calls into question whether the Veteran was ever notified of the examinations scheduled on his behalf when considered with the other factors noted above and when considered with notations in the claims file that the Veteran had previous periods of incarceration.  See January 2008 Request for Records noting periods of incarceration beginning in March 2004 and June 2007.  Given the uncertainty regarding whether the Veteran was ever notified of his scheduled VA examinations above, a remand is warranted to afford the Veteran another opportunity to report for a VA psychiatric examination.

Moreover, it appears that there are outstanding VA treatment records that have not yet been associated with the claims file.  Significantly, the most recent VA treatment records in the file are dated in December 2012.  As such, on remand all VA treatment records dated from December 2012 to the present should be associated with the claims file.  

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
claimed psychiatric disorder, ulcers, and/or hemorrhoids.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his service representative and attempt to obtain his current complete contact information, to include his current mailing address of record.  All efforts made to obtain this information must be documented in the claims file.  If new information is obtained, all appropriate VA databases must be updated with this information.

2. Given the Veteran an opportunity to identify any healthcare provider who treated him for his claimed psychiatric disorder, ulcers, and/or hemorrhoids since service.  After securing any necessary authorization from him, obtain all identified treatment records to include VA treatment records dated from December 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. Print out a hard copy of any and all records located in the CDs labeled "SSA," "River Park Hospital," and "United Regional Medical Center" and associate these records with the claims file.  If documents on this CD are not accessible, the AOJ should again contact the SSA, River Park Hospital and/or United Regional Medical Center to obtain a hardcopy of these documents.  All such available documents should be associated with the claims file.  All efforts to obtain these records should be fully documented, and SSA, River Park Hospital as well as United Regional Medical Center should provide a negative response if these records are either not available or cannot be retrieved.

4. Ensure that the Veteran has received proper notice and that all necessary development is undertaken for the claim for entitlement to service connection for acquired psychiatric disability to include PTSD.

5. After the above requested development is accomplished, the RO should arrange for a VA psychiatric examination of the Veteran to determine the nature and etiology of any current acquired psychiatric disorders.  The Veteran should be notified of this examination using his current mailing address of record and a copy of this notice should be included in the claims file.  

The Veteran's VA claims file must be made available to and reviewed by the VA examiner.  This should be noted in the VA examination report.  All indicated studies, tests and evaluations deemed necessary should be performed. 

(a) The examiner should report a multi-axial diagnosis, identifying all current acquired psychiatric disorders. 

Please also identify any diagnosed psychiatric disabilities that are not a chronic acquired psychiatric disabilities (e.g., personality disorders). 

(b) A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made. 

(c) The VA examiner is then asked to opine as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any currently diagnosed acquired psychiatric disorders (to specifically include major depressive disorder and anxiety) had their onset during active duty service, are otherwise causally-related to service, or were manifest to a compensable degree within one year of separation from service (i.e., psychoses).  See 38 C.F.R. § 3.384. 

(d) The VA examiner should specifically opine as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any of the diagnosed psychiatric disorders are due to primary alcohol or drug abuse, or are not a chronic acquired psychiatric disability (e.g., personality disorder). 

Alternatively, the VA examiner should opine as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any current alcohol or drug abuse is secondary to (caused or aggravated by) a currently diagnosed psychiatric disability.   

(e) The VA examiner should specifically comment as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any currently diagnosed acquired psychiatric disorders are the result of in-service aggravation of the Veteran's congenital personality disorder(s) (if diagnosed) due to superimposed disease or injury. 

Again, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary. 

5. Then, readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, hemorrhoids, and an ulcer with application of all appropriate laws, regulations, and case law  and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claims, remains adverse to the Veteran, he and his representative, if any, should be furnished an SSOC and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


